MEMORANDUM DECISION                                                    FILED
                                                                   Nov 30 2016, 8:18 am
Pursuant to Ind. Appellate Rule 65(D), this
                                                                       CLERK
Memorandum Decision shall not be                                   Indiana Supreme Court
                                                                      Court of Appeals
regarded as precedent or cited before any                               and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                      Gregory F. Zoeller
Kokomo, Indiana                                         Attorney General of Indiana

                                                        Larry D. Allen
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Ronnie Bradfield,                                      November 30, 2016
Appellant-Defendant,                                   Court of Appeals Case No.
                                                       34A02-1604-CR-730
        v.                                             Appeal from the Howard Circuit
                                                       Court
State of Indiana,                                      The Honorable Brant Parry, Judge
Appellee-Plaintiff.                                    Trial Court Cause No.
                                                       34D02-1602-F6-30
                                                       34D02-1601-CM-12




Brown, Judge.

Court of Appeals of Indiana | Memorandum Decision 34A02-1604-CR-730 |November 30, 2016     Page 1 of 7
[1]   Ronnie Bradfield appeals his sentence and argues he was denied his right to

      counsel. We reverse and remand.


                                       Facts and Procedural History

[2]   On January 15, 2016, the State charged Bradfield under two causes. First,

      Bradfield was charged under cause number 34D02-1601-CM-12 (“Cause No.

      12”) with theft as a class A misdemeanor. Second, he was charged under cause

      number 34D02-1602-F6-30 (“Cause No. 30”) with auto theft and resisting law

      enforcement as level 6 felonies, possession of a synthetic drug or synthetic drug

      lookalike substance as a class A misdemeanor, and operating a motor vehicle

      without ever receiving a license as a class C misdemeanor.


[3]   On February 16, 2016, the court held an initial hearing at which Bradfield

      appeared pro se by video from the Howard County jail. The court confirmed

      that Bradley understood he had the right to have an attorney. The court

      advised Bradfield “[y]ou realize that it’s probably not in your best interest to

      plead guilty, it’s probably in your best interest to have an attorney to help you

      out,” and Bradfield stated “Sir, I, I’ve got a bad drug addiction, I just, I really to

      need [sic] get help with my drug addiction sir.” Transcript at 10-11. The court

      also asked Bradfield if he understood he would “give up [his] right to appeal

      any decision that [the court] may make,” and Bradfield replied “Yes sir.” Id. at

      12. Under Cause No. 12, the court accepted Bradfield’s plea of guilty and

      found him guilty of theft as a class A misdemeanor. Under Cause No. 30, the

      court accepted Bradfield’s plea of guilty and found him guilty of auto theft as a

      level 6 felony, resisting law enforcement and possession of a synthetic drug as
      Court of Appeals of Indiana | Memorandum Decision 34A02-1604-CR-730 |November 30, 2016   Page 2 of 7
      class A misdemeanors, and operating a motor vehicle without ever receiving a

      license as a class C misdemeanor. 1


[4]   On February 26, 2016, the trial court received a letter from Bradfield. The letter

      stated in part:

               When I went to my arraignment on 2-16-16 I waived my right to
               counsel and pled guilty. I was not thinking clearly at the time
               and would like to withdrawl [sic] the plea of guilty and ask the
               court to please appoint me a public defender to represent me on
               these matters.

      Appellant’s Appendix, Volume 2, at 14. That same day, the court denied

      Bradfield’s request.


[5]   On March 22, 2016, the court held a sentencing hearing at which Bradfield

      appeared pro se. The court noted that, on February 16, 2016, an initial hearing

      was held on both cause numbers at which Bradfield indicated he wished to

      waive his right to an attorney and to enter a plea of guilty. The court also noted

      that it had advised him against pleading guilty without an attorney, that

      Bradfield told the court he wished to plead guilty without an attorney, and that

      the court found him guilty. The court acknowledged that, since then, Bradfield

      had written a letter indicating that he had changed his mind and “wanted to

      withdraw that and go back to get a public defender and plead not guilty,” and




      1
        At the initial hearing, the court stated that it would find Bradfield guilty of resisting law enforcement as a
      level 6 felony, but the court’s written judgment of conviction entered the conviction as a class A
      misdemeanor.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1604-CR-730 |November 30, 2016                 Page 3 of 7
      that the court denied his request. Transcript at 18. The court asked Bradfield if

      he wished to make a statement, and Bradfield made a statement regarding his

      use of spice and need for help. The court sentenced him under Cause No. 30 to

      an aggregate term of two and one-half years with two years executed and the

      remainder on supervised probation and under Cause No. 12 to one year to be

      served consecutive to his sentence under Cause No. 30. The court advised

      Bradfield that he had the right to appeal his sentence, and Bradfield indicated

      he wished to appeal his sentence. 2


                                                    Discussion

[6]   Bradfield maintains he was denied the right to counsel. Specifically, he argues

      he requested the appointment of a public defender in February 2016, that

      sentencing did not occur until March 22, 2016, that he had right to counsel at

      least at sentencing, and that the trial court should not have summarily

      dismissed his request. He argues the court should at least have held a hearing

      to determine his eligibility for appointment of a public defender.


[7]   The State responds that Bradfield did not make any request for counsel to be

      assigned for sentencing and that “[w]hat Bradfield did request was to withdraw

      his guilty plea and to go to trial with counsel.” Appellee’s Brief at 13. The




      2
       Bradfield initiated separate appeals from Cause No. 30 and Cause No. 12, which this court subsequently
      consolidated under this cause.

      Court of Appeals of Indiana | Memorandum Decision 34A02-1604-CR-730 |November 30, 2016         Page 4 of 7
       State also asserts Bradfield did not assert his right to counsel at his sentencing

       hearing and that he could have done so.


[8]    The Sixth Amendment to the United States Constitution guarantees a

       defendant the right of assistance of counsel to protect his fundamental right to a

       fair trial. Puckett v. State, 843 N.E.2d 959, 965 (Ind. Ct. App. 2006).

       Accordingly, a defendant has a right to counsel at all critical stages of a criminal

       proceeding against him. Id. Further, it is well settled that sentencing is a

       critical stage of the proceedings at which a defendant is entitled to

       representation by counsel. Id.


[9]    Correlative to the right to counsel is the right of a criminal defendant to waive

       counsel and represent himself. Id. Self-representation requires a clear and

       unequivocal request, along with a knowing and voluntary waiver of the right to

       counsel. Id. (citing Stroud v. State, 809 N.E.2d 274, 281 (Ind. 2004)).

       Accordingly, if a defendant elects to represent himself, the trial court must

       establish a record showing not only that the defendant was made aware of his

       constitutional right to counsel, but also that the defendant was made aware of

       the nature, extent and importance of the right and the consequences of waiving

       it. Id.


[10]   The record reveals that ten days after his initial hearing at which he pled guilty

       to all charges including two felonies, Bradfield sent a letter to the trial court

       stating that he “would like to withdrawl [sic] the plea of guilty and ask the court

       to please appoint me a public defender to represent me on these matters.”

       Court of Appeals of Indiana | Memorandum Decision 34A02-1604-CR-730 |November 30, 2016   Page 5 of 7
       Appellant’s Appendix, Volume 2, at 14. While he asked to withdraw his guilty

       plea, he also requested the court to appoint counsel to represent him. We

       cannot conclude that his request for counsel to represent him “on these

       matters,” id., did not include a request that he be represented at sentencing. In

       any event, at the beginning of the sentencing hearing, the trial court noted that

       Bradfield had requested that he be able to “go back to get a public defender and

       plead not guilty,” Transcript at 18, and that the court had denied the request.

       However, the court then proceeded to sentencing and did not make any inquiry

       as to whether Bradfield desired for counsel to be appointed for sentencing or

       wished to waive his right to counsel for sentencing.


[11]   Given Bradfield’s request in his letter, the fact that the court did not ask

       Bradfield whether he waived his right to counsel at the sentencing hearing, and

       the importance of the right to counsel at every critical stage including

       sentencing, we conclude that Bradfield did not knowingly and voluntarily

       waive his right to be represented by counsel at his sentencing hearing. See

       Puckett, 843 N.E.2d at 965 (holding the record was void of any evidence that the

       defendant knowingly and voluntarily waived his right to be represented by

       counsel at his sentencing hearing).


                                                  Conclusion

[12]   For the foregoing reasons, we reverse and vacate Bradfield’s sentences, and

       remand for a hearing to determine his eligibility for a public defender and for a




       Court of Appeals of Indiana | Memorandum Decision 34A02-1604-CR-730 |November 30, 2016   Page 6 of 7
       re-sentencing where Bradfield is afforded the opportunity to be represented by

       counsel.


[13]   Reversed and remanded.


       Vaidik, C.J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 34A02-1604-CR-730 |November 30, 2016   Page 7 of 7